Citation Nr: 0216734	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-06 826A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
defective hearing.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel








INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral defective hearing.  The 
record shows that the veteran's original claim for service 
connection for bilateral defective hearing was finally denied 
by rating decision of May 1980, and that an unappealed rating 
decision of February 1996 determined that new and material 
evidence had not been submitted to reopen that claim.  The 
claimant undertook to reopen his claim for service connection 
for bilateral defective hearing in February 2001.  The 
veteran's previous appointment of a service organization 
representative has been revoked, and the veteran represents 
himself in this matter.  During the pendency of this appeal, 
the claimant elected to have his claim reviewed by the RO's 
Decision Review Officer, and that review was accomplished in 
April 2002.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the veteran was notified of the provisions of the VCAA 
by RO letter of May 16, 2001, and by Statement of the Case 
issued in April 2002.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant claim to reopen 
was filed in February 2001, and that the revised regulations 
pertaining to reopened claims are applicable to this appeal.  

The record further shows that RO letters of February 28, 2001 
and May 16, 2001, informed the claimant of what evidence was 
needed to establish entitlement to service connection for 
bilateral defective hearing; what evidence was already of 
record; the type of evidence which was considered "new" and 
the type of evidence which was considered "material"; the 
VA's duty to assist him in obtaining evidence necessary to 
support his claim, including a VA examination or medical 
opinion; what evidence the RO would obtain, including medical 
records, employment records, and records from other federal 
agencies identified by the claimant, and what evidence the 
veteran would obtain; and that VA would obtain all private 
medical records identified by the claimant and for which he 
provided medical record release authorizations (VA Forms 21-
4142).  The claimant was further notified that the ultimate 
responsibility for providing evidence to support his claim 
lay with him.  Thus, the appellant has been notified of the 
information and evidence necessary to substantiate his claim, 
and he has been informed of what information and evidence 
would be obtained by VA and what information and evidence he 
needed tp provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims has been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private and VA medical records identified by the veteran, and 
the veteran has declined a hearing before an RO Hearing 
Officer or before the Board.  He was afforded a comprehensive 
VA audiology examination for his claimed bilateral defective 
hearing in March 1980.  The appellant has not argued a notice 
or duty to assist violation under the VCAA, and the Board 
finds that it is clear that the appellant was fully notified 
and aware of the type of information and evidence required to 
substantiate his claim.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the appellant's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist her in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  On service entrance examination, the veteran was found to 
have evidence of old otitis media of the left tympanic 
membrane, and he was given an H-2 profile at service entry, 
indicative of slightly below normal hearing acuity; that 
condition had undergone no increase in severity at the time 
of service separation examination in March 1971, and his 
original claim for service connection for bilateral defective 
hearing was finally denied in May 1980.

3.  A rating decision February 1996 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral defective hearing; that 
decision was not appealed and became final after one year.  

4.  In February 2001, the veteran undertook to reopen his 
claim for service connection for bilateral defective hearing 
by submitting additional evidence.  

5.  The additional evidence submitted since the last final 
decision denying service connection for bilateral defective 
hearing includes no evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral defective 
hearing, that claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran's DD Form 216 shows that he served on active duty 
in the United States Air Force from April 1969 to March 1971; 
that his military occupational specialty was Weapons Mechanic 
(462)l; and that his last duty assignment was to the 4535th 
Combat Crew Training Squadron, George Air Force Base.  

The veteran's service entrance examination, conducted in 
September 1968, showed that pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

25
LEFT
15
15
15

40

In addition, examination of his ears revealed evidence of old 
otitis media of the left tympanic membrane.  He was given an 
H-2 profile at service entry, indicative of slightly below 
normal hearing acuity.  

The veteran's service medical records show that a report of 
ear examination in May 1969 showed that the veteran was a 
trainee in a student squadron at Lowery Air Force Base, and 
that examination revealed no perforations of the tympanic 
membranes, no drainage from the ears, and no evidence of 
malformations or previous surgery.  A reference audiogram, 
conducted in May 1969, showed that the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
15
LEFT
15
10
0
0
50

The service medical records further show that the veteran was 
seen in November 1969, and examination revealed that both 
tympanic membranes were scarred but freely movable; that he 
could hear a moderate whisper, bilaterally; and that the 
impression was hearing loss, conductive versus neurosensory, 
and possible Eustachian tube malfunction.  He complained of 
left ear tinnitus after noise exposure, and offered a history 
of left ear infection in 1963.  Audiometric testing, 
conducted in November 1969, showed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
25
LEFT
40
35
25
30
35

The veteran's service medical records disclose that in 
December 1969, he was referred to the March Air Force Base 
ENT Clinic with findings of bilateral hearing loss, scarred 
tympanic membranes, and a history of otitis media and 
probably barotitis.  The provisional diagnosis was bilateral 
hearing loss of unknown etiology.

A report of March Air Force Base ENT Clinic evaluation of the 
veteran's ears and hearing acuity in February 1970 revealed 
that he had an early high frequency neurosensory hearing 
loss; that he offered a history of shooting prior to service 
entry; that his preinduction physical examination showed 
early hearing loss; and that the current audiogram showed no 
change.  Examination revealed bilateral tympanic sclerosis.  
A report of service department audiogram, conducted in 
February 1970, showed that that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
30
LEFT
10
10
10
10
25

His speech discrimination was 100 percent correct in both 
ears.  The diagnosis on ENT evaluation in February 1970 was 
early high frequency hearing loss, unchanged in the past one 
to two years, and a H-1 profile was ordered, with continued 
flight line duties and another hearing check in one year.  

A report of medical history prepared by the veteran in 
connection with his service separation examination cited a 
history of ear trouble.  On his report of service separation 
examination, conducted in March 1971, the examining physician 
noted that the veteran was evaluated at March Air Force Base 
in December 1969 for bilateral hearing loss; that he has a 
history of scarred tympanic membranes secondary to otitis 
media; and that there was then no progression of hearing 
loss.  

The veteran's service separation examination, conducted in 
March 1971, disclosed that examination of his ears was 
normal.  A report of service department audiogram, conducted 
in February 1970, showed that that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
20
5
0
0
25

The diagnosis was mild high frequency hearing loss.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
February 1980, sought service connection for bilateral 
defective hearing, with claimed onset in August 1970.  In 
support of his claim, he submitted a letter from the Ross 
County Medical Center (Dr. W.C.), dated in February 1980, and 
private treatment records from that physician showing that 
the claimant was seen in January 1980 with complaints of 
intermittent hearing problems since his discharge from 
service; that he was a weapons mechanic loading bombs on F4 
aircraft; that he had high frequency noise exposure for more 
than 3 months; and that he feels numbness in the left ear 
with drainage down his throat.  Examination revealed a 
moderate degree of tympanosclerosis probably secondary to 
previous infections, but both eardrums appeared intact, the 
external ears were clear, and the nose and throat were 
basically normal.  Audiometric testing in February 1980 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30

LEFT
15
10
5
0


His speech discrimination was 100 percent correct in both 
ears.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  The examiner stated that the 
veteran had a service-connected hearing loss.  In a February 
1980 letter from Dr. W.C., he stated that the veteran had a 
bilateral high frequency sensorineural hearing loss, and that 
such condition was due to excessive exposure to loud noises.  

In response to an inquiry from the RO, Dr. W.C. reiterated 
the information provided in his treatment records and stated 
that the veteran had a bilateral high frequency sensorineural 
hearing loss, and that such condition was due to high 
frequency noise exposure (F4 bomber).  

A lay statement from the veteran's father, dated in April 
1980, stated that he first became aware of the veteran's ear 
problems through his letters written while stationed at 
George Air Force Base; that in approximately February 1970, 
the veteran wrote to tell him that he was being treated by a 
specialist at March Air Force Base for complaints of a dull 
constant pain in the ears, with ringing in the ears; that he 
was relieved of his duties on the flight line at that time 
because of the high-pitched noise of the fighter aircraft; 
that his hearing was periodically checked at George Air Force 
Base for the next 3 to 4 months to evaluate his hearing; and 
that he was eventually returned to his regular duty on the 
flight line.  It was further asserted that at the time of his 
service separation examination, the examiner told him that he 
had permanent ear damage and to file a claim with VA, but the 
veteran did not realize the seriousness of his condition, and 
failed to take that action.  In addition, the veteran's 
father stated that after returning from service, the veteran 
complained about ear pain and ringing in the ears, and that 
about two months previously, he had complained of dizziness, 
as well as ear pain and ringing in the ears; and that an ear 
specialist, (Dr. W.C.), told him how serious his ear damage 
was and that such damage was caused by high-pitched noise.  

A lay statement from the veteran's spouse, who married the 
veteran in September 1969, was received at the RO in April 
1980.  She stated that while stationed at George Air Force 
Base, the veteran was sent to March Air Force Base and 
relieved of his duties on the flight line while testing of 
his ears was being conducted; that on numerous occasions 
during their marriage, it had been necessary to cold-pack his 
ears; and that in recent years (1978-1979), he had difficulty 
understanding when spoken to, requiring that statements be 
repeated; that the veteran had recently been tested by an ear 
specialist (Dr. W.C.); and that his ear condition was found 
to be deteriorating.  

In a Statement in Support of Claim (VA form 21-4138), 
submitted by the claimant in April 1980, the veteran noted 
that he was seen for his condition during service at George 
Air Force Base in December 1969; at March Air Force Base in 
January 1870, and at George Air Force Base in March 1971 for 
his service separation examination.  

A report of VA audiology examination, conducted in April 
1980, cited the veteran's complaints of difficulty hearing, 
and dizzy spells, with no history of injury or infection of 
the ears.  Examination revealed hearing loss in both ears, 
with negative findings on examination of the right ear and 
evidence of a left eardrum perforation with scarring.  The 
diagnosis was bilateral hearing loss with tinnitus, and a 
perforation of the right [sic] tympanic membrane with 
scarring.  The examiner did not relate those findings to the 
veteran's period of active service.  

On the authorized VA audiology evaluation in April 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

35
LEFT
15
5
0

30

Speech audiometry revealed speech recognition ability of 10 
percent correct in the right ear, and 8 percent correct in 
the left ear.  

A rating decision of May 1980 denied service connection for 
bilateral defective hearing, for tinnitus, and for 
perforation of the tympanic membranes, bilaterally.
The veteran was notified of that action and of his right to 
appeal by RO letter of June 8, 1980, and filed a Notice of 
Disagreement and requested a personal hearing before an RO 
Hearing Officer.  An Statement of the Case was issued in 
September 1980, but the veteran failed to submit his 
Substantive Appeal (VA Form 9), his appeal lapsed, and the 
rating decision of May 1980 became final after one year.  

In December 1995, the veteran undertook to reopen his claim 
for service connection for bilateral defective hearing by 
submitting additional evidence.  That evidence consisted of 
duplicate copies of the January and February private medical 
records and report of audiometric testing from Dr. W.C., and 
a private hospital report from the Berger Hospital emergency 
room showing that the veteran was seen in May 1980 for a left 
ear infection of one weeks' duration.  Examination revealed a 
reddened left tympanic membrane with purulent drainage, 
diagnosed as left otitis media.  

A rating decision of February 1996 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral defective hearing.  The 
veteran was notified of that action and of his right to 
appeal by RO letter of February 13, 1996, but did not 
initiate an appeal and that decision became final after one 
year.  

In February 2001, the veteran undertook to reopen his claim 
for service connection for bilateral defective hearing by 
submitting additional evidence.  That evidence consisted of 
private treatment records from Berger Hospital, dated from 
April 1986 to November 1989, and private treatment records 
from Circleville Family Associates, dated from September 1976 
to November 1999.  By RO letter of February 28, 2001, the 
veteran was informed that the RO had received his claim to 
reopen the issue of service connection for bilateral 
defective hearing, and that his claim was being reviewed to 
determine whether additional evidence was needed.  He was 
informed that the RO would obtain and review his complete 
service medical records, all medical records from VA medical 
centers, and all medical evidence he provided, and would 
notify him of what additional evidence was needed to process 
his claim.  

In May 2001, the veteran was provided a complete copy of his 
service medical records through the office of his 
Congressman.

By RO letter of May 16, 2001, the veteran was informed of 
what evidence was needed to establish entitlement to service 
connection for hearing loss; what evidence was already of 
record; the type of evidence which was considered "new" and 
the type of evidence which was considered "material"; the 
VA's duty to assist him in obtaining evidence necessary to 
support his claim, including a VA examination or medical 
opinion; what evidence the RO would obtain, including medical 
records, employment records, and records from other federal 
agencies identified by the claimant, and what evidence the 
veteran would obtain; and that VA would obtain all private 
medical records identified by the claimant and for which he 
provided medical record release authorizations (VA Forms 21-
4142).  The claimant was further notified that the ultimate 
responsibility for providing evidence to support his claim 
lay with him.  No response to that letter was received from 
the claimant, and he failed to identify any additional 
medical evidence or to provide medical record release 
authorizations identifying any other source of medical 
evidence.  

A rating decision of July 2001 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral defective hearing.  The 
veteran was notified of that action and of his right to 
appeal by RO letter of August 20, 2001, and submitted a 
Notice of Disagreement in October 2001.  With that Notice of 
Disagreement, he submitted a duplicate copy of medical 
records from Circleville Medical Associates, and stated that 
no hearing problem was shown on service entrance examination, 
but a hearing problem was shown on his service separation 
examination.  

By RO letter of December 13, 2001, the veteran was notified 
of his right to review of his case by the RO's Decision 
Review Officer, or that he can pursue the traditional appeals 
process.  He was asked to state whether he desired review of 
his case by the RO's Decision Review Officer, or to pursue 
the traditional appeals process.  In a Statement in Support 
of Claim (VA form 21-4138), submitted by the claimant in 
January 2002, April 1980, he elected to have his claim 
reviewed by the RO's Decision Review Officer.  

The veteran's claim was reviewed and the decision upheld by 
the RO's Decision Review Officer in April 2002, and a 
Statement of the Case was issued on April 24, 2002.  That 
Statement of the Case informed the claimant of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations governing the 
reopening of claims for service connection, the provisions of 
the VCAA, the decision reached, and the reasons and bases for 
that decision.  That Statement of the Case further notified 
the claimant of VA's duty to assist him by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to his claim; and for 
which the claimant identified and provided a record release 
authorization permitting VA to obtain those records.  In 
addition, he was informed that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The veteran perfected his appeal by the timely filing of his 
Substantive Appeal (VA Form 9) in June 2002, and declined a 
hearing before the Board.  

By letter of September 17, 2002, the veteran's service 
organization representative cited the history of his claims 
for VA disability compensation benefits, and revoked its 
representation of him.  

By RO letter of September 17, 2002, the veteran was notified 
that his case was being transferred to the Board, and 
informed of his right to submit additional evidence, to have 
a hearing before the Board, to appoint a representative to 
represent him before the Board, and the time limit for those 
actions.  No response to that letter or other communication 
has been received from the claimant other than a duplicate 
copy of his Substantive Appeal. 


II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral defective hearing.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2003).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.306(a) (2002).
    (b) Wartime service; peacetime service after December 31, 
1946. 
Clear and unmistakable evidence (obvious or manifest) is 
required to  rebut the presumption of aggravation where the 
preservice disability  underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 
    (1) The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.
    (2) Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service.  The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002;  38 C.F.R. 
§ 20.1103 (2002)  The governing regulations provide that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2002).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The United States Court of Veterans' Appeals (the Court) has 
held that where a veteran's service medical records clearly 
reflect an objectively measurable and measured worsening of 
hearing during service, the Board is required to determine 
whether that worsening constituted an in-service increase in 
disability.  Hensley v. Brown,  5 Vet. App. 155, 164 (1993).  
That decision further held that "a claimant may establish 
direct service connection for a hearing disability initially 
manifest several years after separation from service on the 
basis of evidence showing that the current hearing loss is 
causally related to injury or disease suffered in service."  
Hensley, 5 Vet. App. at 164.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002)

The United States Court of Appeals for Veterans' Claims (the 
Court) has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

The record shows that the veteran's original claim for 
service connection for bilateral defective hearing was filed 
in February 1980; that the veteran filed a Notice of 
Disagreement with the rating decision of May 1980 denying his 
original claim for service connection for bilateral defective 
hearing; and that he was issued a Statement of the Case, but 
failed to submit a Substantive Appeal (VA Form 9), and that 
decision became final.  He subsequently undertook to reopen 
his claim for service connection for bilateral defective 
hearing, and a RO decision of February 1996 determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for bilateral defective 
hearing.  That decision was not appealed and became final.  
The veteran subsequently undertook to reopen his claim for 
service connection for bilateral defective hearing in 
February 2001, and a rating decision of July 2001 determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral 
defective hearing, giving rise to this appeal.  Thus, the 
record shows that the veteran's claim for service connection 
for bilateral defective hearing was last finally denied by 
rating decision of February 1996.  

The evidence contained in the record at the time of the last 
final denial of the veteran's claim for service connection 
for bilateral defective hearing in February 1996 included the 
veteran's complete service medical records; private treatment 
records from the Ross County Medical Center (Dr. W.C.), dated 
in January and February 1980, and a letter from that 
physician, dated in March 1980; lay statements from the 
veteran's father and spouse, received in April 1980; and a 
report of VA audiology examination, conducted in April 1980.  

As noted, the veteran's DD Form 214 shows that he served on 
active duty in the United States Air Force from April 1969 to 
March 1971; that his military occupational specialty was 
Weapons Mechanic (462); and that he served on active duty 
with the 4535th Combat Crew Training Squadron, George Air 
Force Base.  

The veteran's service entrance examination revealed evidence 
of old otitis media of the left tympanic membrane, and he was 
given an H-2 profile at service entry, indicative of slightly 
below normal hearing acuity.  Thus, the presumption of 
soundness at entry is rebutted by findings of old otitis 
media of the left tympanic membrane, as well as defective 
hearing such as to warrant assignment of an H-2 profile at 
the time of his service entrance examination, indicative of 
slightly below normal hearing acuity.  While the veteran 
offered a history of an left ear infection in 1963 on ear and 
audiometric examination in November 1969, the clinical 
findings at service entry showed clinical findings of 
evidence of an old otitis media at the time of service entry, 
and the Board is not required to rely upon the medical 
history offered by the claimant.  The Board therefore 
concludes that the record reveals clear and unmistakable 
evidence that the veteran had bilateral defective hearing at 
service entry, as well as evidence of an old otitis media 
infection of the left ear prior to service entry. 

The veteran subsequently underwent additional ENT 
examinations and audiometric testing while on active duty.  
The service medical records further show that the veteran was 
seen in November 1969, and examination revealed that both 
tympanic membranes were scarred but freely movable; that he 
could hear a moderate whisper, bilaterally; and that the 
impression was hearing loss, conductive versus neurosensory, 
and possible Eustachian tube malfunction.  He complained of 
left ear tinnitus after noise exposure, and offered a history 
of left ear infection in 1963, and a perforated left tympanic 
membrane.  In December 1969, the veteran was referred for ENT 
examination at March Air Force Base, with a provisional 
diagnosis of bilateral hearing loss of unknown etiology.

A report of ENT Clinic evaluation of the veteran's ears and 
hearing acuity at March Air Force Base in February 1970 
revealed that he had an early high frequency neurosensory 
hearing loss; that he offered a history of shooting prior to 
service entry; that his preinduction physical examination 
showed early hearing loss; and that the current audiogram 
showed no change.  Eustachian tube malfunction was neither 
demonstrated nor diagnosed.  Examination revealed bilateral 
tympanic sclerosis.  A report of service department 
audiogram, conducted in February 1970, showed that that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
30
LEFT
10
10
10
10
25

His speech discrimination was 100 percent correct in both 
ears.  The diagnosis on ENT evaluation in February 1970 was 
early high frequency hearing loss, unchanged in the past one 
to two years, and a H-1 profile was ordered, with continued 
flight line duties and another hearing check in one year.  

A report of medical history prepared by the veteran in 
connection with his service separation examination cited a 
history of ear trouble.  On his report of service separation 
examination, conducted in March 1971, the examining physician 
noted that the veteran was evaluated at March Air Force Base 
in December 1969 for bilateral hearing loss; that he has a 
history of scarred tympanic membranes secondary to otitis 
media; and that there was then no progression of hearing 
loss.  

The veteran's service separation examination, conducted in 
March 1971, disclosed that his ears were normal.  A report of 
service department audiogram, conducted in February 1971, 
showed that that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
20
5
0
0
25

The diagnosis was mild high frequency hearing loss.  

The Board finds that the veteran's service entrance 
examination, conducted in September 1968, revealed evidence 
of old otitis media of the left tympanic membrane; that he 
was given an H-2 profile at service entry, indicative of 
slightly below normal hearing acuity.  At the time of service 
separation examination in March 1971, the veteran's hearing 
acuity, as compared to the findings on service entrance 
examination, reveal that his hearing acuity was essentially 
the same as was found on his service entrance examination, 
contraindicating any increase in hearing loss during his 
period of active service, and he was diagnosed with mild high 
frequency hearing loss, equivalent to the slightly below 
normal hearing acuity shown at service entry.  Further, the 
veteran's service medical records are silent for complaint, 
treatment, findings or diagnosis of otitis media in either 
ear during active service, and the veteran has not asserted 
that he was treated for disease or injury to the ears during 
active service.  In additional, the veteran's hearing acuity 
at the time of service separation did not meet the criteria 
for bilateral defective hearing, i.e., for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002)

Private treatment records from the Ross County Medical Center 
(Dr. W.C.), dated in January and February 1980, show that the 
claimant was seen in January 1980 with complaints of 
intermittent hearing problems since his discharge from 
service; that he was a weapons mechanic loading bombs on F4 
aircraft; that he had high frequency noise exposure for more 
than 3 months; and that he feels numbness in the left ear 
with drainage down his throat.  Examination revealed a 
moderate degree of tympanosclerosis probably secondary to 
previous infections, but both eardrums appeared intact, the 
external ears were clear, and the nose and throat were 
basically normal.  Audiometric testing accomplished in 
February 1980 revealed increased pure tone thresholds on the 
left, in decibels, since service separation from 15 to 20 
decibels at 500 hertz, from 5 to 10 decibels at 1000 hertz, 
and from 15 to 40 decibels at 4000 hertz ; and increased pure 
tone thresholds on the right, in decibels, since service 
separation from 15 to 20 decibels at 500 hertz, from 5 to 15 
decibels at 1000 hertz, from 5 to 10 decibels at 2000 hertz, 
from 5 to 30 decibels at 3000 hertz, and from 15 to 30 
decibels at 4000 hertz.  The veteran's speech discrimination 
was 100 percent correct in both ears.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.  Thus, 
the veteran had a defective hearing of the left ear that met 
VA's criteria for impaired hearing to be considered a 
disability in February 1980, approximately nine (8) years 
after final service separation.  The examiner stated that the 
veteran had a service-connected hearing loss.  In a February 
1980 letter from Dr. W.C., he stated that the veteran had a 
bilateral high frequency sensorineural hearing loss, and that 
such condition was due to excessive exposure to loud noises.  
In response to an inquiry from the RO, Dr. W.C. reiterated 
the information provided in his treatment records and stated 
that the veteran had a bilateral high frequency sensorineural 
hearing loss, and that such condition was due to high 
frequency noise exposure (F4 bomber).  The Board notes that 
there is no evidence that Dr. W.C. reviewed the veteran's 
service medical records, or that he was familiar with the 
defective hearing and evidence of old otitis media of the 
left ear shown at service entry.  

A lay statement from the veteran's father, dated in April 
1980, stated that the veteran's had written him in 
approximately February 1970 concerning his ear problems while 
stationed at George Air Force Base; that the veteran wrote 
that he was being treated by a specialist at March Air Force 
Base for complaints of a dull constant pain in the ears, with 
ringing in the ears; that he was relieved of his duties on 
the flight line at that time because of the high-pitched 
noise of the fighter aircraft; that his hearing was 
periodically checked at George Air Force Base for the next 3 
to 4 months to evaluate his hearing; and that he was 
eventually returned to his regular duty on the flight line.  
In addition, the veteran's father stated that after returning 
from service, the veteran complained about ear pain and 
ringing in the ears, and that about two months previously, he 
had complained of dizziness, as well as ear pain and ringing 
in the ears.  A lay statement from the veteran's spouse, who 
married the veteran in September 1969, received at the RO in 
April 1980, stated that while stationed at George Air Force 
Base, the veteran was sent to March Air Force Base and 
relieved of his duties on the flight line while testing of 
his ears was being conducted; that on numerous occasions 
during their marriage, it had been necessary to cold-pack his 
ears; and that in recent years (1978-1979), he had difficulty 
understanding when spoken to, requiring that statements be 
repeated.  

A report of VA audiology examination, conducted in April 
1980, showed a diagnosis of bilateral hearing loss with 
tinnitus, and a perforation of the right tympanic membrane 
with scarring.  

The additional evidence added to the record since the last 
final rating decision of February 1996 declining to reopen 
the veteran's claim for service connection for bilateral 
defective hearing includes private treatment records from 
Berger Hospital, dated from April 1986 through November 1989; 
a February 2001 letter from the VAMC, Chillicothe, stating 
that there were no records of treatment of the veteran at 
that facility, and reports of medical treatment of the 
claimant at Circleville Medical Associates, a private clinic, 
between September 1976 and November 1999.  
The Board must now determine whether the additional evidence 
added to the record since the last final rating decision of 
February 1996 is both new and material to the issue of 
service connection for bilateral defective hearing. 

Private treatment records from Berger Hospital, dated from 
April 1986 through November 1989, show no complaint, 
treatment, findings or diagnosis of ear problems or hearing 
loss, and those records are not new and material to the issue 
of service connection for bilateral defective hearing.  A 
February 2001 letter from the VAMC, Chillicothe, states that 
there were no records of treatment of the veteran at that 
facility, and that evidence is not new and material to the 
issue of service connection for bilateral defective hearing.  

Private treatment records from Circleville Medical 
Associates, a private clinic, between September 1976 and 
November 1999, show that the veteran was seen in August 1995 
for recurrence of ear infection; stated that he had 
experienced recurring ear infections since active service; 
and that a VA hearing examination had shown a 30 percent 
hearing loss in the right ear.  Examination revealed a dull 
inflammation of the right tympanic membrane, and antibiotics 
were prescribed.  In October 1996, the veteran complained of 
some pressure in his ears, and examination revealed that his 
ear canals were clean, and the tympanic membranes were 
scarred but otherwise okay.  In May 1997, the veteran was 
seen for complaints of left ear pressure, with discomfort and 
loss of hearing, and examination revealed that his auditory 
canals were clean, and the right tympanic membrane was very 
scarred but clean; and that cerumen was rinsed from the left 
external canal, and the left tympanic membrane was injected 
and had much scar tissue.  The impression was left otitis 
externa and probably left otitis media.  In March 1998, the 
veteran complained of right ear discomfort.  Examination 
revealed that the external auditory canals were clean and the 
tympanic membranes were normal.  In July 1999, the veteran 
was seen for complaints of left ear pain and fullness of one 
weeks' duration.  Examination revealed some scarring of the 
right tympanic membrane, and the left tympanic membrane was 
scarred and erythematous, with fluid behind it.  The 
impression was left otitis media.  

The Board notes that the private treatment records from 
Circleville Medical Associates, dated from September 1976 to 
November 1999, includes no competent medical evidence which 
links or relates the findings of tympanic scarring or otitis 
media to the veteran's period of active service, and that the 
veteran's assertion that he had experienced recurring ear 
infections since active service is not new, but is 
duplicative and cumulative of other evidence showing evidence 
of an old left otitis media at service entry; a postservice 
left otitis media in May 1980, treated at the Berger Hospital 
emergency room; and evidence of bilateral tympanosclerosis 
thought secondary to previous infections.  In a rating 
decision of July 2001, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for bilateral 
defective hearing.  

The veteran filed a Notice of Disagreement with the rating 
decision of July 2001 declining to reopen his claim for 
service connection for bilateral defective hearing.  
Following the issuance of a Statement of the case, he filed a 
timely Substantive Appeal (VA Form 9) to perfect his appeal 
of the July 2001 decision new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for bilateral defective hearing.  

The Board finds that the additional evidence submitted in 
support of the veteran's efforts to reopen his claim for 
service connection for bilateral defective hearing is new 
only in the sense that such private treatment records had not 
previously been submitted.  However, since none of that 
evidence links or relates the veteran's bilateral defective 
hearing to his period of active service, it is not material 
to the issue of incurrence of bilateral defective hearing.  
Further, that additional evidence shows that after service 
separation, the veteran had multiple recurrences of the 
otitis media which was evidenced on his service entrance 
examination, and that was again shown in August 1995, when he 
was treated for recurrence of ear infection; in May 1997, 
when the impression was left otitis externa and probably left 
otitis media; and in July 1999, when examination revealed 
that the left tympanic membrane was scarred and erythematous, 
with fluid behind it, and the impression was left otitis 
media.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that clear and unmistakable evidence, 
consisting of the veteran's service entrance examination, 
shows that the veteran had evidence of an old otitis media 
and slightly below normal hearing acuity warranting an H-2 
profile at service entry; that he was not treated for otitis 
media in either ear during active service; and that his 
service separation examination failed to disclose any 
increase in his hearing acuity during active service and no 
progression of the slightly below normal hearing acuity shown 
at service entry.  Subsequent to service separation, the 
veteran has been diagnosed and treated for otitis media in 
his ears, as evidence in the private treatment records he has 
submitted.  For the reasons stated, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for bilateral defective hearing, 
and the rating decisions of May 1980 and February 1996 remain 
final.  The Board wishes to emphasize that the veteran's 
claim that his ears were normal at service entry is simply 
inaccurate.  



ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral defective hearing 
is not reopened.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

